ON CROSS PETITION FOR CERTIFICATION
To the Appellate Division, Superior Court:
A cross-petition for certification of the judgment in A-002412-13 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the cross-petition for certification is granted; and it is further
ORDERED that the appellant may serve and file a supplemental brief on or before April 3, 2017, and respondent may serve and file a supplemental brief forty-five (45) days after the filing of appellant’s supplemental submission, or, if appellant declines to file such a submission, on or before May 18, 2017.